Citation Nr: 1528572	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  

The Veteran requested a Board hearing, but withdrew his request in a March 2014 correspondence. 


FINDINGS OF FACT

1.  The Veteran did not service in Vietnam or in Korea during the pertinent time period and there is no evidence that he was exposed to herbicides during service.

2.  The Veteran's diabetes mellitus, type II, did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service, including exposure to herbicides during service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in an August 2011 correspondence.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.  Based upon the Veteran's statements of his claimed exposure to herbicides, the RO took appropriate steps to verify whether the Veteran's service unit during that time period was one of the units that the Department of Defense (DoD) has determined to have operated in an area in or near the Korean demilitarized zone (DMZ).  The Veteran has not been afforded an examination addressing the etiology of diabetes mellitus, type II; however, no examination is necessary.  As is discussed in greater detail below, there is no evidence to show that the Veteran was exposed to herbicides during service or to establish any other event, injury or disease in service that may be associated with diabetes.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Diabetes Mellitus, Type II, to Include as Due to Herbicide Exposure 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease, such as diabetes mellitus, in service (or within an applicable presumption period under 38 C.F.R. § 3.307) and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the disability claimed is considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.  

The Veteran claims entitlement to service connection for diabetes mellitus on a presumptive basis.  The record includes July 2011 VA treatment records that show a current diagnosis of diabetes mellitus.  Diabetes mellitus is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309(e).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(i), (iii).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran does not contend that he served in the Republic of Vietnam, rather he alleges he was exposed to herbicides during his service in Korea.  His military personnel records show he served in the Republic of Korea during the period September 1971 to October 1972.  

In his report of separation, Form DD 214, the Veteran's military occupational specialty (MOS) was listed as an engineer.  In his October 2011 and July 2012 correspondence, the Veteran stated that he served in the 2nd Engineer Battalion, 2nd Division.  In an October 2011 correspondence, he confirmed that he was in the Republic of Korea from September 1971 through October 1972.  In his July 2012 correspondence, he stated that he spent 14 months in the DMZ on the north side of the Imjin River where he was exposed to Agent Orange.  In his January 2014 VA Form 9, the Veteran reported that the unit he was assigned to operated in the Korean DMZ and that he built bridges on the north side of the Imjin River.  The Veteran stated that he received combat and hazardous duty pay at that time.  

The Veteran received the Army Commendation Medal and the citation for the medal reflected that the Veteran served in the Republic of Korea from September 1971 to October 1972 as an Assistant Section Sergeant, Company D, 2nd Engineer Battalion, 2nd Infantry Division.  Further, the Veteran's service records reflect that in September 1971, the Veteran was on a list of individuals who served in the 2nd Engineer Battalion of the 2nd Infantry Division that were placed on hazardous duty for entering a hostile fire zone. 

The Board finds that it is unclear whether the Veteran's unit has been recognized by the Department of Defense as operating in or near the Korean DMZ for exposure to herbicide agents.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Ch. 2, Sec. C.10.  The 2nd Battalion, 2nd Division has been recognized by the Department of Defense as operating in or near the Korean DMZ; however, the 2nd Engineer Battalion, 2nd Division is not specifically noted.  Nevertheless, even if that unit was among those specified, the Veteran did not serve in the Korean DMZ during the qualifying time period.  

Where a veteran alleges service along the DMZ outside the specified time period and was assigned to a unit other than one of the specified units, the agency of original jurisdiction (AOJ) is to submit a request to the United States Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's location and military duties in Korea.  

In April 2012, VA issued a formal finding memorandum which detailed its efforts at verification of the Veteran's alleged herbicide exposure in accordance with the procedures outlined in VA's Adjudication Manual (M21-1).  It was determined that there was no documented proof of exposure to herbicides and records failed to shows that the Veteran's unit operated in or near the DMZ during service.  The claim was not forwarded to the JSRRC due to a lack of credible supporting evidence.  The Board finds that the proper procedures were followed and documented in the record.  

The Board has considered the Veteran's contentions that his duties included assignments near the DMZ.  The Board has also considered whether the Veteran's assertion that he engaged in combat is sufficient lay evidence of in-service incurrence or aggravation of disease or injury, notwithstanding the lack of official record.  See 38 U.S.C.A. § 1154(b).  The Veteran essentially wants to invoke that presumption to establish exposure to herbicides in service, not that diabetes was incurred in service.  the Board finds the presumption does not apply.  Rather, the Board finds the official government records detailing the Veteran's service and his unit history to be the most probative evidence of record in determining whether the Veteran was present during the time period or in a location in which herbicide exposure was possible.  The probative evidence of record, to include service personnel records, show no history of the Veteran or the Veteran's specific unit performing any activities along the DMZ during the relevant period of the Veteran's service in Korea (September 1971 to October 1972). 

The Veteran is not presumed exposed to herbicides during his service in Korea and the preponderance of the evidence is against a finding that he was actually exposed to herbicides during his service.  Based on the foregoing, service connection for diabetes mellitus on a presumptive basis (related to herbicide exposure) is not warranted.

The Board has also considered whether service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran does not claim, and the evidence does not otherwise suggest, that diabetes began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnoses of diabetes in service, nor do they show that there were any manifestations of the disease process beginning in service.  Diabetes is not shown to have been manifested to a compensable degree in the Veteran's first post-service year.  It was first diagnosed in November 2008, approximately thirty-six years after his discharge from service.  Consequently, service connection for diabetes on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease) is not warranted.  

Finally, the Veteran has not submitted any medical evidence relating diabetes to service.  The only other evidence in the record concerning the etiology of the Veteran's diabetes is the Veteran's own statements.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's statements regarding any such causal or etiological link are not competent.

In summary, the Veteran was not exposed to herbicides in service and his service treatment records do not show diabetes in service.  The Veteran did not receive treatment for or a diagnosis of diabetes until several decades after service.  No medical professional has attributed the Veteran's diabetes to his military service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, is denied.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



